EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of the Common Shares, $.01 par value per share, of Genpact Limited is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:March 26, 2010 GE CAPITAL (MAURITIUS) HOLDINGS LTD. By: /s/P. Jonas Svedlund Name: P. Jonas Svedlund Title: Attorney-in-fact GE CAPITAL INTERNATIONAL (MAURITIUS) By: /s/P. Jonas Svedlund Name: P. Jonas Svedlund Title: Attorney-in-fact GE INDIAN SERVICES HOLDING PRIVATE LIMITED By: /s/P. Jonas Svedlund Name: P. Jonas Svedlund Title: Attorney-in-fact GE INDIA VENTURES LLC By: /s/P. Jonas Svedlund Name: P. Jonas Svedlund Title: Attorney-in-fact GENERAL ELECTRIC CAPITAL SERVICES INDIAN INVESTMENTS LLC By: /s/P. Jonas Svedlund Name: P. Jonas Svedlund Title: Attorney-in-fact Page 1 GENERAL ELECTRIC CAPITAL CORPORATION By: /s/Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-fact GENERAL ELECTRIC CAPITAL SERVICES, INC. By: /s/Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-fact GENERAL ELECTRIC COMPANY By: /s/Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-fact Page 2
